Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
2.	The drawings are objected to because the label “Fig.” in the drawing filed on 05/14/2019 should be corrected to “Fig. 1” to be consistent with what’s disclosed at page 8, line 25-page 9, line 3, of the present specification. 
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: Absent explanation or definition from the present specification, it is not clear what constitutes “a similar process” as recited in claim 1.  Thus, it is not clear whether “a similar process” is meant every process step conditions as those claimed are the same and the only difference is without addition of C12-C24 fatty acid, or something else.  Clarification by applicant in the next response will be helpful to better ascertaining the scope of this claim. 
	As to Claim 4: As recited, it is not clear whether “the tackifier” recited in claim 4 is referring to “a tackifier” used in step (a) of the process recited in claim 1, on which claim 4 depends from, “additional tackifier” used in step (b) of the process recited in claim 1, on which claim 4 depends from, or both tackifiers from steps (a) and (b).  
	As to Claims 15-17: Without explanation or definition from the present specification, it is not clear what is meant by “a similar duct tape” as recited in claims 15-17.  Thus, it is not clear whether “a similar duct tape” is meant that all the ingredients as those claimed are identical and the only difference is without presence of C12-C24 fatty acid, or something else.  It follows that since the phrase “a similar duct tape” is indefinite, it is not clear what constitutes “improved adhesion to steel”, “improved adhesion bond strength”, and “improved seven-day clear removability” as recited in claims 15-17.  Clarification by applicants in the next response will be helpful to better ascertaining the scope of these claims. 
	 It is further noted that since claims 2-3 and 5-14 are dependent on claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite for the reasons set forth above.   
	Accordingly, the scope of these claims is deemed indefinite. 
 
5.	On this record, it is noted that there no prior art rejections of claims 1-17 at this time. 
6. 	The prior art references made of record, namely Dollase et al. (US 2006/0257650) and Mussig et al. (US 6,777,490), and not relied upon is considered pertinent to applicant’s disclosure. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764